Name: 1999/165/EC: Commission Decision of 19 February 1999 approving the conditions of utilisation of the graphic symbol for quality agricultural products specific to the Canary Islands (notified under document number C(1999) 389) (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  marketing;  agricultural structures and production;  agricultural activity;  consumption
 Date Published: 1999-03-03

 Avis juridique important|31999D01651999/165/EC: Commission Decision of 19 February 1999 approving the conditions of utilisation of the graphic symbol for quality agricultural products specific to the Canary Islands (notified under document number C(1999) 389) (Only the Spanish text is authentic) Official Journal L 055 , 03/03/1999 P. 0013 - 0015COMMISSION DECISION of 19 February 1999 approving the conditions of utilisation of the graphic symbol for quality agricultural products specific to the Canary Islands (notified under document number C(1999) 389) (Only the Spanish text is authentic) (1999/165/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 26(3) thereof,Having regard to Commission Regulation (EC) No 1418/96 of 22 July 1996 laying down detailed rules for the use of a graphic symbol for quality agricultural products specific to the most remote regions (3),Whereas, pursuant to Article 26(2) of Regulation (EEC) No 1601/92, a graphic symbol has been devised to improve awareness and encourage the consumption of quality processed and unprocessed agricultural products specific to the Canary Islands; whereas the Commission published that graphic symbol and the conditions governing its reproduction in Regulation (EC) No 2054/96 (4);Whereas, in accordance with Article 26(3) of Regulation (EC) No 1601/92, the conditions of utilisation of the graphic symbol for quality agricultural products specific to the Canary Islands are to be proposed by the trade organisations, forwarded by the national authorities and approved by the Commission; whereas, together with a favourable opinion, the Spanish authorities have forwarded these conditions of utilisation and the administrative rules on the basis of which the competent Canary authorities intend granting rights to use the graphic symbol;Whereas those conditions of utilisation are in line with the objectives for which the graphic symbol was introduced; whereas those conditions of utilisation should accordingly be approved,HAS ADOPTED THIS DECISION:Article 1 The conditions of utilisation of the graphic symbol for quality agricultural products specific to the Canary Islands, as presented by the Spanish authorities and set out in the Annex hereto, are hereby approved.Article 2 This Decision is addressed to the Kingdom of Spain.Article 3 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 19 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27. 6. 1992, p. 13.(2) OJ L 320, 11. 12. 1996, p. 1.(3) OJ L 182, 23. 7. 1996, p. 9.(4) OJ L 280, 31. 10. 1996, p. 1.ANNEX Extract from the Order of the Government of the Canary Islands setting out the conditions of utilisation and the administrative rules for the application of the graphic symbol for agricultural products specific to the Canary Islands.EXTRACT 1. The graphic symbol shall be used solely for natural agricultural and fishery products produced in the Canary Islands.2. Where the main characteristic of processed products specific to the autonomous community of the Canary Islands is the raw material used, at least 90 % by volume must have been obtained locally.Where the main characteristic of the processed products is the method of production or manufacturing, consideration shall be given to the specific nature of that method of production or manufacturing.3. The products must possess special characteristics as products of the Canary Islands; these may cover the conditions, methods and techniques of production or manufacturing and compliance with standards of presentation and packaging.4. The graphic symbol shall be used solely for products of superior quality. Quality shall be defined by reference to Community regulations or, where none such exist, international standards.Where no Community or international standards exist, the applicable standards shall be laid down by the Regional Secretariat for Agriculture, Forestry and Fisheries on the basis of proposals from the trade organisations.